Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 August 25, 2014

The Court of Appeals hereby passes the following order:

A14A2254. BEVERLY PYNE v. THR GEORGIA LLC d/b/a RIVERSTONE
    SINGLE FAMILY HOME.

      THR Georgia LLC filed a dispossessory action against Beverly Pyne in
magistrate court. Following an adverse judgment, Pyne appealed to the superior court,
which, after granting THR Georgia LLC’s motion for summary judgment, entered a
writ of possession in favor of THR Georgia, LLC. Pyne then appealed directly to this
Court. We, however, lack jurisdiction.
      Because the order to be appealed disposes of a de novo appeal from a
magistrate court decision, Pyne was required to follow the discretionary appeal
procedures. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mortgage Corp. East,
216 Ga. App. 82 (453 SE2d 119) (1995). Her failure to do so deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                        08/25/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.